Citation Nr: 1043251	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  03-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to service connection for a bilateral hip 
disorder.  

2.	Entitlement to service connection for a bilateral ankle 
disorder.

3.	Entitlement to service connection for a left knee disorder.

4.	Entitlement to an earlier effective date for the grant of 
service connection for fibromyalgia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1974 to June 1978.               

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.    

In a June 2007 decision, the Board denied the claims on appeal.  
The Veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In an August 2009 decision, the 
Court remanded these claims to the Board for additional 
consideration.  

Upon additional review, the Board finds that the record has been 
sufficiently developed to decide again the Veteran's earlier 
effective date claim.  Additional development is necessary for 
the issues regarding service connection, however.  These claims 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On September 15, 1993, the Veteran filed an informal claim for 
service connection for fibromyalgia by impliedly asserting 
entitlement to compensation for the diffuse pain throughout her 
body caused by that disorder.   



CONCLUSION OF LAW

The criteria for an effective date of September 15, 1993, for the 
grant of service connection for fibromyalgia, have been met.  38 
U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 
3.155, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its August 2009 remand, the Court vacated the Board's decision 
to deny the Veteran's claim for an effective date earlier than 
July 27, 1999 for the grant of service connection for 
fibromyalgia.  The Court found two reasons for the vacatur.  
First, it stated that the Board did not address whether the 
Veteran filed an informal claim for service connection for 
fibromyalgia years before her July 1999 formal claim.  Second, 
the Court stated that the Board did not address whether the 
assignment of an earlier effective date would be warranted under 
certain authority based on VA's issuance of a liberalizing law.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).

Mere presence of evidence in the record of the existence of a 
disability does not establish an intent to seek service 
connection.  To establish a claim, the Veteran must assert the 
claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 
35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995) (holding that, while the Board must interpret a veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the veteran).  Indeed, VA's duty 
to adjudicate all claims reasonably raised does not require VA to 
anticipate a claim for a particular benefit where no intention to 
raise it was expressed.  See Brannon, supra.    

As noted by the Court, VA received the Veteran's formal claim for 
service connection for fibromyalgia on July 27, 1999.  Upon 
additional consideration of this matter, the Board finds that she 
filed an informal claim for service connection for fibromyalgia 
years earlier.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

During a September 15, 1993 hearing before the Board, the Veteran 
addressed the issue then on appeal, her service-connected lower 
back disorder for which she sought an increased rating.  She also 
complained of diffuse pain throughout her body, to include her 
knees, legs, hips, shoulders, and elbows, noting that she had 
been diagnosed with fibromyalgia a few months earlier in 1993.  
She attempted to go into detail regarding these other areas of 
pain, but was repeatedly directed to limit her discussion to the 
disorder at issue on appeal - the lower back disorder.  Later in 
September 1993, the record contained VA treatment records which 
reflected the diagnosis of fibromyalgia, initially rendered by VA 
medical personnel in mid 1993.    

Based on this evidence, the Board finds that an implicit claim 
for service connection for fibromyalgia existed in the record in 
September 1993, as a result of the Veteran's testimony in 
general, her particular efforts to describe symptomatology 
attributed to fibromyalgia, and the inclusion in the record soon 
after the hearing of the medical records that establish her 
fibromyalgia diagnosis.  

The notion that that evidence amounted to an informal claim is 
strengthened by the fact that later, in a November 1994 rating 
decision, the RO addressed a service connection claim for 
arthritis of multiple joints.  The decision to address that 
disorder was apparently prompted, at least in part, by the VA 
treatment records dated in mid 1993, which note the Veteran's 
diffuse pain.  Those records, combined with the Veteran's 
statements in September 1993, could also fairly be construed to 
contain the implied claim at issue on appeal.  Indeed, the record 
contained in September 1993 an informal communication from the 
Veteran, in which she impliedly asserts service connection for 
her diffuse pain, or her fibromyalgia.  38 C.F.R. § 3.1(p).  See 
also Brannon, supra.  

Hence, entitlement to an earlier effective date for the grant of 
service connection for fibromyalgia is warranted here, effective 
the date of the September 15, 1993 Board hearing.  

Given the grant of the Veteran's claim here, the Board will not 
address the second reason offered by the Court for its vacatur - 
i.e., whether an earlier effective date would have been warranted 
based on the effective date of a liberalizing VA law.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.114.


ORDER

Entitlement to an effective date of September 15, 1993, for the 
grant of service connection for fibromyalgia, is granted.      


REMAND

In its remand, the Court found additional consideration warranted 
into the Veteran's claims for service connection for disorders in 
her hips, ankles, and left knee.  The Court noted in part that 
the previous Board decision did not address whether the Veteran's 
service-connected orthopedic disorders aggravate her documented 
hip, ankle, and left knee disorders.  See 38 C.F.R. § 3.310.  See 
also Allen v. Brown, 7 Vet. App. 439 (1995).  On this particular 
issue, the Board finds additional medical inquiry warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of her hip, 
ankle, and left knee disorders.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.

2.  The examiner should provide an opinion 
as to whether it is at least as likely as 
not (probability of 50 percent or greater) 
that either the Veteran's hip, ankle, or 
left knee disorder is aggravated by either 
of her service-connected orthopedic 
disorders (back, right knee, 
fibromyalgia).  Any conclusion reached 
should be supported by a rationale.

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


